Citation Nr: 0003607	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) prior to November 24, 1997. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) for the period between November 24, 1997 
to January 1, 1999.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) from January 1, 1999. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1970.

In November 1996, the veteran filed a claim for entitlement 
to total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
This appeal arises from the February 1997 rating decision 
from the Wilmington, Delaware Regional Office (RO) that 
denied the veteran's claim for entitlement to TDIU.  A Notice 
of Disagreement noting only this issue was filed in March 
1997 and a Statement of the Case was issued in April 1997.  A 
substantive appeal was filed in June 1997 as to this issue, 
with a request for a hearing at the RO before a local hearing 
officer and a request for a hearing before a Member of the 
Board in Washington, D.C.  In September 1997, a hearing at 
the RO before a local hearing officer was held.  By letter in 
February 2000, the veteran indicated that he no longer wanted 
a hearing. 

The veteran's claim for TDIU was filed prior to a March 1998 
rating action that increased the evaluation of the veteran's 
total right hip replacement, osteoarthritis to 100 percent 
effective November 24, 1997 and decreased the evaluation to 
30 percent effective January 1, 1999.  Therefore, for the 
ease of discussion, the veteran's claim pertaining to 
entitlement to TDIU is being addressed as three issues.

With regard to the issue of an increased rating for the 
veteran's total hip replacement, osteoarthritis as raised by 
the representative, this issue has not been certified to the 
Board nor is any such issue currently pending.  However, the 
representative's informal presentation submitted, per the 
representative, on November 1, 1999 may be considered a 
request to reopen.  As this issue is inextricably intertwined 
with the issue of entitlement to a total disability rating 
based on individual unemployability, it will be discussed in 
the Remand section below. 

The issues of entitlement to TDIU prior to November 24, 1997 
and TDIU from January 1, 1999 are also the subjects of the 
Remand decision below.


FINDING OF FACT

By rating action of March 1998, the veteran's evaluation of 
total right hip replacement, osteoarthritis was increased to 
100 percent from November 24, 1997 and decreased to 30 
percent effective January 1, 1999.


CONCLUSION OF LAW

The claim for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities from November 24, 1997 to January 1, 1999, has 
no legal merit.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.16 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for total right hip 
replacement, osteoarthritis; residuals of a right tibia and 
fibula fracture; osteoarthritis of the right knee; and 
hemorrhoids.  

By rating action in March 1998, the evaluation of the 
veteran's total right hip replacement, osteoarthritis was 
increased to 100 percent effective November 24, 1997.  The 
evaluation of this disability was decreased to 30 percent 
effective January 1, 1999.  

The applicable criteria provide as follows:

Sec. 4.16  Total disability ratings for 
compensation based on unemployability of 
the individual.

     (a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a 
substantially gainful occupation as a 
result of service-connected 
disabilities...[Emphasis Added].

38 C.F.R. § 4.16 (1999).
 
The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for total right hip 
replacement, osteoarthritis, from November 24, 1997 to 
January 1, 1999, a TDIU claim under 38 C.F.R. § 4.16 is 
precluded by applicable criteria.  See ZP v. Brown, 7 Vet. 
App. 541 (1995).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities for the 
period from November 24, 1997 to January 1, 1999, is denied.



REMAND

As the veteran has contended that conditions for which 
service connection has been granted have worsened to the 
extent that he is unemployable, he has thus stated a well-
grounded claim for entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board notes that the veteran's representative in November 
1999 raised the issue of whether there was clear and 
unmistakable error in a rating action of July 1996 which he 
alleges reduced the evaluation of the veteran's service 
connected residuals of right tibia and fibula fracture from 
30 percent to 20 percent.  The representative appears to be 
arguing that the RO failed to comply with 38 C.F.R. § 3.105 
in effectuating this alleged reduction.  The RO should take 
appropriate action regarding this claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Holland v. 
Brown, 6 Vet. App. 443 (1994) that a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to a service connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claims must be deferred 
pending the outcome of any action regarding the matter of 
clear and unmistakable error.  In addition, the claim for an 
increased rating for the right hip disability as recently 
raised by the representative is inextricably intertwined with 
a pending issue.

As to the veteran's TDIU claims prior to November 24, 1997 
and from January 1, 1999, the undersigned notes that the 
veteran has indicated that he has applied for VA vocational 
rehabilitation.  A VA vocational rehabilitation eligibility 
determination is not of record.  Therefore, the VA vocational 
rehabilitation Chapter 31 folders and counseling records 
should be associated with the claims file to fully evaluate 
the veteran's claim for individual unemployability.

A VA orthopedic examination is warranted in order to assess 
the effect of the veteran's service connected total right hip 
replacement, osteoarthritis; residuals of a right tibia and 
fibula fracture; and osteoarthritis of the right knee on his 
employability, both prior to November 24, 1997 and currently.  
An examination is also needed in connection with the recent 
claim for an increased rating.  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (1997); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The veteran has not 
alleged that any unemployability is related to his service 
connected hemorrhoids.

The Board must also be able to assess the effect, if any, 
that the veteran's nonservice-connected disabilities, as 
opposed to his service-connected disabilities, have on his 
ordinary activities, including employment, both prior to 
November 24, 1997 and currently.  38 C.F.R. § 4.16(b) (1998).  
Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development.  He should be provided with a VA orthopedic 
examination that evaluates the effect of his service-
connected right leg disabilities on his employability, both 
prior to November 24, 1997 and currently.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should take appropriate action 
regarding the veteran's claim of clear 
and unmistakable error in a rating action 
of July 1996 which the representative 
alleged reduced the evaluation of the 
veteran's service connected residuals of 
right tibia and fibula fracture from 30 
percent to 20 percent.  

2.  The RO should associate the veteran's 
VA vocational rehabilitation records and 
an eligibility determination with the 
claims folder, including Chapter 31 
folders and counseling records. 

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected 
disabilities in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  Once obtained, 
all evidence should be associated with 
the claims folder.

4.  Following completion of the above 
actions, the veteran should be scheduled 
for a VA orthopedic examination.  The 
importance of appearing for the 
examination and the consequences of any 
failure to so should be explained to the 
veteran.  All appropriate tests and/or 
studies should be conducted.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner prior to the 
examination.  The questions pertaining to 
the veteran's employability posed below 
should be addressed in two separate 
opinions, first regarding the veteran's 
status prior to November 24, 1997 and 
secondly, the veteran's current status.  

a.  An opinion regarding the 
veteran's status prior to November 
24, 1997 should be accomplished and 
the examiner should evaluate the 
veteran's service connected 
residuals of right tibia and fibula 
fracture, osteoarthritis, right 
knee, and osteoarthritis, right hip 
for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of 
the veteran's recorded medical, 
educational, and vocational history.  
The examiner should indicate whether 
any type of employment could be 
accomplished by the veteran, and if 
so, the type should be indicated.

b.  An opinion regarding the 
veteran's status currently should be 
accomplished and the examiner should 
evaluate the veteran's service 
connected residuals of right tibia 
and fibula fracture, osteoarthritis, 
right knee, and osteoarthritis, 
right hip for the specific purpose 
of assessing the relative degree of 
industrial impairment, in light of 
the veteran's recorded medical, 
educational, and vocational history.  
The examiner should indicate whether 
any type of employment can be 
accomplished by the veteran, and if 
so, the type should be indicated.

c.  The examiner must express 
separate opinion regarding the 
veteran's status both prior to 
November 24, 1997 and currently, as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain 
gainful employment, caused solely by 
the veteran's service-connected 
disabilities, as distinguished from 
any nonservice-connected 
disabilities without regard to the 
age of the veteran.

d.  With regard to the right hip 
replacement, the examiner should 
classify any residual weakness, pain 
or limitation of motion as mildly 
severe, moderately severe or 
markedly severe.  It should be noted 
whether the veteran requires the use 
of crutches to ambulate.  

e.  The examiner must provide a 
complete rationale for all 
conclusions and opinions.  If the 
physician disagrees with any opinion 
of record, he/she should indicate 
the reasons therefor.

5.  After completion of the above 
development, including addressing the 
veteran's clear and unmistakable error 
claim, the RO should readjudicate the 
veteran's increased rating and TDIU 
claims.  If any action is unfavorable to 
the veteran, a Supplemental Statement of 
the Case should be issued.  This should 
include citation to 38 C.F.R. § 3.655 if 
appropriate.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to date the examination 
was scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



